Citation Nr: 0939147	
Decision Date: 10/15/09    Archive Date: 10/28/09

DOCKET NO.  05-14 204A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to December 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) from May 2004 and October 2005 rating decisions 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Lincoln, Nebraska.  

These issues were previously remanded by the Board in January 
2009 for further development.  As will be discussed further 
herein, the Board finds that the agency of original 
jurisdiction (AOJ) substantially complied with the remand 
orders and no further action is necessary in this regard.  
See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand 
not required under Stegall v. West, 11 Vet. App. 268 (1998), 
where the Board's remand instructions were substantially 
complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 
(2002).  

In connection with this appeal, the Veteran testified at a 
personal hearing before a Hearing Officer in September 2004 
and a telephone hearing before a Decision Review Officer in 
March 2008; transcripts of both hearings are associated with 
the claims file.  


FINDINGS OF FACT

1.  Since November 5, 2003, the effective date of service 
connection, the Veteran's PTSD is productive of occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as:  flattened affect, 
panic attacks more than once per week, difficulty in 
understanding complex commands, impairment of short- and 
long-term memory, impaired judgment, impaired abstract 
thinking, disturbances of motivation and mood, and difficulty 
in establishing and maintaining effective work and social 
relationships; without evidence of occupational and social 
impairment with deficiencies in most areas, or total 
occupational and social impairment. 

2.  The Veteran is service-connected for PTSD, evaluated as 
50 percent disabling as per this decision, and for tinnitus 
and hearing loss, both evaluated as 10 percent disabling.  
The combined evaluation is 60 percent.

3.  The Veteran's service-connected disabilities are not 
shown to be of such severity so as to preclude substantially 
gainful employment.


CONCLUSIONS OF LAW

1.  Since November 5, 2003, the effective date of service 
connection, the criteria for an initial rating of 50 percent, 
but no higher, for PTSD have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 
(2009).

2.  The criteria for the assignment of a TDIU rating have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.340, 3.341, 4.1-4.14, 4.16 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) Veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable AOJ decision on the claim for VA benefits.  

Relevant to the Veteran's PTSD claim, the Board observes that 
he has appealed with respect to the propriety of the 
initially assigned rating from the original grant of service 
connection.  VA's General Counsel has held that no VCAA 
notice is required for such downstream issues.  VAOPGCPREC 8-
2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the 
Board notes that the Court held that "the statutory scheme 
contemplates that once a decision awarding service 
connection, a disability rating, and an effective date has 
been made, § 5103(a) notice has served its purpose, and its 
application is no longer required because the claim has 
already been substantiated."  Dingess v. Nicholson, 19 Vet. 
App. 473, 490 (2006).  In this case, the Veteran's service 
connection claim was granted and an initial rating was 
assigned in the rating decision on appeal.  As such, no 
additional 38 U.S.C.A. 
§ 5103(a) notice is required because the purpose that the 
notice is intended to serve has been fulfilled.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).   

Pertinent to the Veteran's TDIU claim, a May 2005 letter, 
sent prior to the initial unfavorable AOJ decision issued in 
October 2005, and December 2005 and April 2008 letters 
advised the Veteran of the evidence and information necessary 
to substantiate his claim of entitlement to a TDIU as well as 
his and VA's respective responsibilities in obtaining such 
evidence and information.  Additionally, March 2006 and April 
2008 letters informed the Veteran of the evidence and 
information necessary to establish an effective date in 
accordance with Dingess/Hartman, supra.  

While the December 2005, March 2006, and April 2008 letters 
were issued after the initial October 2007 rating decision, 
the United States Court of Appeals for the Federal Circuit 
has held that VA could cure such a timing problem by 
readjudicating the Veteran's claim following a compliant VCAA 
notification letter.  Mayfield v. Nicholson, 444 F. 3d 1328, 
1333-34 (Fed. Cir. 2006).  The Court clarified that the 
issuance of a statement of the case could constitute a 
readjudication of the Veteran's claim.  See Prickett v. 
Nicholson, 20 Vet. App. 370 (2006).  In the instant case, 
after the December 2005, March 2006, and April 2008 VCAA 
letters were issued, the Veteran's claim was readjudicated in 
the November 2006 statement of the case and the August 2009 
supplemental statement of the case.  Therefore, any defect 
with respect to the timing of the VCAA notice has been cured.

Pertinent to the duty to assist, all relevant, identified, 
and available evidence has been obtained, and VA has notified 
the Veteran of any evidence that could not be obtained.  The 
Veteran has not referenced any additional, unobtained, 
relevant, available evidence.  Additionally, the Veteran was 
provided with VA examinations in order to adjudicate his 
pending claims.  

The Board notes that, since September 2006, the Veteran has 
been incarcerated at the Tecumseh State Correctional 
Institution in Nebraska, with an expected parole date in 
2013.  In January 2009, the Board remanded the claims so that 
he could be afforded a VA examination with regard to the 
current severity of his PTSD and to determine the extent of 
his employability.  However, in May 2009, the VA Medical 
Center designated to perform the examination indicated that 
no physician would go to the correctional institute to 
conduct the examination.  In June 2009, the correctional 
institute indicated that there was no on-site physician who 
would conduct the examination.  The Board therefore finds 
that an examination at this time is not feasible.  
Additionally, in compliance with the Board's January 2009 
remand directives, the AOJ sent a medical release to the 
Veteran in February 2009 (as a signed October 2008 release 
form was outdated) so that the mental health records at the 
correctional institute could be released to the VA.  However, 
a signed release has not been received by the VA to date.  

The Board further observes that the Veteran requested a 
hearing before the Board in December 2006, for which he was 
scheduled in August 2008.  However, due to his incarceration, 
the Veteran indicated in July 2008 correspondence that he 
would be unable to report to the hearing.  In a July 2008 
letter, the Veteran's representative further advised him that 
the option for a telephone hearing was not available.  

In this case, the Board finds that the VA has tailored its 
assistance to the Veteran, but that examinations with regard 
to his claims are not feasible.  Additionally, the Veteran 
has not submitted the appropriate release in order to obtain 
his counseling records from the correctional institute.  
Finally, the Veteran has received proper notification that 
his requested hearing could not take place over the 
telephone.  Accordingly, the Board finds that the AOJ has 
made reasonable efforts to assist the Veteran, including 
"tailoring [its] assistance to the peculiar circumstances of 
[the Veteran's] confinement," and that additional efforts, to 
include affording him an examination, obtaining his mental 
health records, or scheduling him for a Board hearing, are 
not required.  Bolton v. Brown, 8 Vet. App. 185 (1995), 
quoting Wood v. Derwinski, 1 Vet. App. 190 (1991); 38 
U.S.C.A. § 7107(d).  Therefore, the Board finds that the AOJ 
has substantially complied with the Board's January 2009 
remand orders.  See Dyment, supra.
 
Thus, the Board finds that VA has fully satisfied the duty to 
assist.  In the circumstances of this case, additional 
efforts to assist or notify the Veteran in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements of the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the Veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the Veteran are to be avoided).  VA has 
satisfied its duty to inform and assist the Veteran at every 
stage in this case, at least insofar as any errors committed 
were not harmful to the essential fairness of the proceeding.  
Therefore, the Veteran will not be prejudiced as a result of 
the Board proceeding to the merits of his claims.

Initial Rating 

Ratings for service-connected disabilities are determined by 
comparing the Veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities (Rating Schedule), which is 
based, as far as practically can be determined, on average 
impairment in earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. § Part 4.  When rating a service-connected disability, 
the entire history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The Board will consider 
entitlement to staged ratings to compensate for times since 
filing the claim when the disability may have been more 
severe than at other times during the course of the claim on 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  Where there is a 
question as to which of two ratings shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The Veteran's PTSD has been rated as 30 percent disabling 
under DC 9411.  The next higher rating, 50 percent, is 
assigned when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is assigned when the psychiatric 
condition produces occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  

A 100 percent rating is assigned when there is total 
occupational and social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, DC 9411. 

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).  

VA treatment records beginning in January 2004 reflect a new 
patient evaluation, wherein the Veteran was diagnosed with 
depression, situational, due to life changes such as a move, 
a divorce, PTSD, and a work situation.  

In a February 2004 statement, the Veteran reported that he 
suffered from nightmares and extreme episodes of depression 
as result of his memories of Vietnam.  He stated that he had 
lost his family, his job, and had not been able to hold down 
employment due to his PTSD, and should have sought therapy 
after leaving Vietnam.  

On April 2004 VA psychiatric examination, the Veteran 
reported having nightmares of his time in Vietnam about two 
to three times per week, waking up with his pillow soaked 
with sweat.  He had problems falling asleep and staying 
asleep, and suffered from poor moods and irritability.  He 
stated that the attack to the World Trade Center had made him 
more agitated and upset.  He was also sensitive to loud 
noises.  In reviewing the Veteran's counseling notes at the 
VA, the examiner noted that the Veteran was at first 
diagnosed with adjustment disorder with mixed features of 
anxiety and depression, and alcohol abuse, with a history of 
major depressive disorder with nonspecific personality 
traits.  He was not diagnosed with PTSD, but had spoken of 
the trauma of the war. 

In regard to his social history, the Veteran reported that 
his parents, who were alcoholics, divorced when he was young, 
and that his mother committed suicide.  He had been in many 
crises throughout the years, revolving around three divorces 
and losing jobs.  He sought mental help at those times and 
received medication.  At the time of the examination, he was 
in the process of getting a divorce, and was living with a 
girlfriend with whom he was getting along with well.  They 
would go out to bars and restaurants together.  

On mental status examination, the Veteran spoke dramatically 
and had emotional intensity.  His speech was logical and 
coherent, with no indications of delusions or a thought 
disorder.  The tone of speech was generally compliant, and 
resentment was noted.  There was no compulsions or obsessions 
elicited.  He appeared dysphoric and anxious.  He was 
oriented to time, person, and place.

The examiner found that the Veteran exhibited a tone of 
complaint and resentment, which indicated the presence of a 
personality disorder in addition to his PTSD.  In that 
regard, the examiner felt that his mental problems were split 
between his personality disorder and his PTSD.  He diagnosed 
the Veteran with PTSD, chronic, delayed onset, as well as 
cluster B personality traits.  Based upon the above, a GAF 
score of 58 was assigned.  

On May 2004 general VA examination, psychiatric evaluation 
demonstrated that the Veteran spoke clearly and provided 
appropriate responses to the questions asked.  His eye 
contact was good and his attitude was appropriate.  His 
affect varied, and he appeared to be able to manage his VA 
benefits.

VA treatment records dated through May 2005 reflect that in 
June 2004, the Veteran reported having weird dreams.  He was 
on medication and reported a steady mood.  He was working as 
an electrician's helper, and had been fired from his last 
position.  He denied any suicidal or homicidal ideations.  He 
reported a history of taking medication for his mental 
symptoms.  

In regard to his psychiatric history, the Veteran reported 
that he had been hospitalized in 1980 for six weeks when he 
over-dosed on Prozac.  At the time, he was going through a 
divorce.  He stated that he did not have much respect for the 
mental health community because his mother had committed 
suicide.  

Mental status examination revealed that his speech, 
appearance, thought process and content, and insight and 
judgment were within normal limits.  His mood was noted to be 
depressed and anxious.  The diagnoses were PTSD, chronic, 
delayed onset, alcohol abuse, history of adjustment disorder 
with mixed features of anxiety and depression, history of 
major depressive disorder, and cluster B personality traits.  
Based upon the above, a GAF of 60 was assigned.  

On July 2004 private neuropsychological evaluation, the 
Veteran was experiencing stress about loss of memory and 
organizational skills.  He was noted to have a long history 
of depression and a negative outlook on life.  

In regard to his employment history, the Veteran reported 
that he had just started a job as a loan officer.  He had 
extensive training in information technology.  He had a 
history of not remaining employed, which the examiner felt 
was likely due to his personality problems.  He had a B.A. in 
computer programming and a M.B.A in finance.  He stated that 
he felt that his current mental problems would be "fixed" 
if he could find a job which paid him what he felt his skills 
were worth, but also felt that this PTSD would still be 
present.

Psychological testing revealed average academic functioning, 
impaired range of attention, and average memory.  He 
exhibited mild to moderate symptoms of depression, including 
feeling like he was a failure, and feeling guilty.  He had a 
lack of interest in people, and had difficulty making 
decisions.  He had problems with sleeping and with his 
appetite.  The diagnosis was PTSD, dysthymic disorder, 
cognitive disorder not otherwise specified, and paranoid 
personality disorder, provisional. 

At his September 2004 hearing before a Decision Review 
Officer, the Veteran reported that he had had 30 jobs since 
Vietnam.  He carried a knife at all times to feel safe.  He 
had panic attacks about three times per week.  He had memory 
loss and did not feel motivated to work.  His mood fluctuated 
and he sometimes had angry outbursts.  He stated that he had 
no friends except for one person in California. 

In May 2005, the Veteran submitted a statement that his PTSD 
was getting worse.  In September 2005, the Veteran submitted 
a statement that his PTSD caused him to become disoriented at 
work.  He had been experiencing problems paying his bills, 
listing debt that was more than $40,000. 

The Veteran was incarcerated in September 2006.  As explained 
above, although the Board remanded the claim in January 2009 
in order for the Veteran to receive a VA examination in 
reference to his claims and for VA to obtain outstanding 
treatment records, such an examination was determined to not 
be feasible and the appropriate medical release form has not 
been returned.

Therefore, the Board will evaluate the Veteran's claim based 
on the evidence of record.  On April 2004 VA examination, the 
Veteran was assigned a GAF score of 58.  On June 2004 
examination, he was assigned a GAF score of 60.  The GAF is a 
scale reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness.  See Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 
240 (1995).  An examiner's classification of the level of 
psychiatric impairment at the moment of examination, by words 
or by a GAF score, is to be considered, but it is not 
determinative of the percentage VA disability rating to be 
assigned; the percentage evaluation is to be based on all the 
evidence that bears on occupational and social impairment.  
38 C.F.R. § 4.126 ; VAOPGCPREC 10-95 (Mar. 1995).

According to the DSM-IV, GAF scores of 51 to 60 reflect 
moderate symptoms (e.g. flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, and school functioning (e.g. few 
friends, conflicts with peers or co-workers). 

Resolving doubt in the Veteran's favor, the Board finds that 
a 50 percent rating is warranted for PTSD, effective from 
November 5, 2003.  In the judgment of the Board, the evidence 
as a whole demonstrates occupational and social impairment 
with reduced reliability and productivity due to various 
symptoms, as required for a 50 percent rating under DC 9411.  
Specifically, the evidence shows frequent nightmares and 
sweating, irritability, impairment of short-term memory, 
disturbances of motivation and mood, and difficulty in 
establishing and maintaining effective work and social 
relationships.  Additionally, with regard to his social 
functioning, the Veteran has had three divorces, each of 
which impacted his mental well-being.  He did not have many 
friendships and had trouble getting along with people at 
work.  However, he was able to spend time with his live-in 
girlfriend.  He had trouble with feeling irritable and would 
experience angry outbursts.  With regard to his occupational 
functioning, the record reflects that the Veteran has 
difficulty in maintaining employment, as he has had more than 
thirty jobs since he separated from service.  Although he has 
a M.B.A in finance and knowledge of information technology, 
his mood disturbance and PTSD symptoms, as well as his 
personality disorder, have impacted his ability to be 
successful occupationally. 

In this case, the April 2004 psychiatric examiner determined 
that the Veteran's mental problems and GAF score were in part 
due to his service-connected PTSD and in part due to his 
nonservice-connected personality disorder.  However, the 
examiner did not specify which symptoms were attributable to 
each mental disorder, and it is unclear to the Board how to 
differentiate the symptomotolgy in regard to the Veteran's 
claim for an increased rating.  Because the Veteran asserts 
that his PTSD has gotten worse since the April 2004 
examination, and because it is unclear to the Board whether 
these current symptoms are related to his service-connected 
PTSD or rather to his personality disorder, in this instance, 
all doubt is resolved in the Veteran's favor.  When it is not 
possible to separate the effects of a service-connected 
disorder and a nonservice-connected disorder, the principle 
of reasonable doubt dictates that such signs and symptoms be 
attributed to the service-connected disorder.  Mittleider v. 
West, 11 Vet. App. 181, 182 (1998) (per curiam) (medical 
evidence is required to differentiate between symptomatology 
attributed to a nonservice-connected disability and a 
service-connected disability).  Further, the record reflects 
that the Veteran's PTSD symptomotology has continuously met 
the criteria for a 50 percent rating since November 5, 2003. 

With respect to whether his disability warrants more than a 
50 percent disability rating, however, the Board finds that 
the preponderance of the evidence is against such a finding.  
The Veteran has not been shown to have deficiencies in most 
areas, as he was able to maintain full time employment until 
he was incarcerated, and he was able to enjoy some leisure 
pursuits, such as going out with and being with his 
girlfriend.  Nor has he been shown to have obsessional 
rituals which interfere with routine activities, speech that 
is intermittently illogical or obscure, near continuous panic 
or depression affecting his ability to function 
independently, or neglect of personal hygiene.  Moreover, 
there is no evidence of is total occupational and social 
impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living; disorientation to time or 
place; or, memory loss for names of close relatives, own 
occupation, or own name.  Therefore, the Board finds that a 
rating in excess of 50 percent is not warranted for the 
period being rated.

Additionally, the Board has considered whether the case 
should be referred for extra-schedular consideration.  An 
extra-schedular disability rating is warranted if the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that 
application of the regular schedular standards would be 
impracticable.  38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court 
explained how the provisions of 38 C.F.R. § 3.321 are 
applied.  Specifically, the Court stated that the 
determination of whether a claimant is entitled to an extra-
schedular rating under § 3.321 is a three-step inquiry.  
First, it must be determined whether the evidence presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability 
are inadequate.  In this regard, the Court indicated that 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Under the approach prescribed by VA, if 
the criteria reasonably describe the claimant's disability 
level and symptomatology, then the claimant's disability 
picture is contemplated by the rating schedule, the assigned 
schedular evaluation is, therefore, adequate, and no referral 
is required.

Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as "marked interference with 
employment" and "frequent periods of hospitalization."  
Third, when an analysis of the first two steps reveals that 
the rating schedule is inadequate to evaluate a claimant's 
disability picture and that picture has attendant thereto 
related factors such as marked interference with employment 
or frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, 
to accord justice, the Veteran's disability picture requires 
the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and 
symptomatology of the Veteran's service-connected PTSD with 
the established criteria found in the rating schedule.  As 
discussed in detail previously, the Veteran's PTSD 
symptomatology is fully addressed by the rating criteria 
under which such disability is rated.  There are no 
additional symptoms of such disability that are not addressed 
by the rating schedule.  Therefore, the Board finds that 
rating criteria reasonably describes the Veteran's disability 
level and symptomatology for his service-connected PTSD.  As 
such, the Board finds that the rating schedule is adequate to 
evaluate the Veteran's disability picture.  Moreover, while 
the Veteran's PTSD interferes with his employability, such 
interference is addressed by the schedular rating criteria.  
See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  As such, the Board 
finds that there are no attendant thereto related factors 
such as marked interference with employment or frequent 
periods of hospitalization.  Consequently, the Board 
concludes that referral of this case for consideration of an 
extra-schedular rating is not warranted.  Id.; Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996).  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held 
that a claim for a total disability rating on the basis of a 
TDIU is part of an increased rating claim when such claim is 
raised by the record.  The Court further held that when 
evidence of unemployability is submitted at the same time 
that the Veteran is appealing the initial rating assigned for 
a disability, a claim for TDIU will be considered part and 
parcel of the claim for benefits for the underlying 
disability.  Id.  In this case, the Board notes that the 
issue of entitlement to a TDIU is already before the Board 
and will be addressed in the next section.

 The Board has considered whether a higher rating might be 
warranted for any period of time during the pendency of this 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App.  505 (2007).  The preponderance of 
the evidence demonstrates that since November 5, 2003, when 
service connection became effective, the Veteran's PTSD had 
continuously been 50 percent disabling.  The Board has 
resolved all reasonable doubt in favor of the Veteran in 
making this decision.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

TDIU

In order to establish entitlement to a TDIU due to service-
connected disabilities, there must be impairment so severe 
that it is impossible for the average person to follow a 
substantially gainful occupation.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a 
determination, the central inquiry is whether the Veteran's 
service-connected disabilities alone are of sufficient 
severity to produce unemployability.  Hatlestad v. Brown, 5 
Vet. App. 524 (1993).  Consideration may be given to the 
Veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his 
age or to the impairment caused by nonservice-connected 
disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. 
Brown, 4 Vet. App. 361 (1993).

The regulatory scheme for a TDIU provides both objective and 
subjective criteria.  Hatlestad, 5 Vet. App. 524 (1993); 
VAOPGCPREC 75-91 (Dec. 27, 1991), 57 Fed. Reg. 2317 (1992).  
The objective criteria provide for a total rating when there 
is a single disability or a combination of disabilities that 
result in a 100 percent schedular evaluation.  38 C.F.R. § 
3.340(a)(2).  The subjective criteria provide for a TDIU 
when, due to service-connected disability, a Veteran is 
unable to secure or follow a substantially gainful 
occupation, and has a single disability rated 60 percent or 
more, or at least one disability rated 40 percent or more 
with additional disability sufficient to bring the combined 
evaluation to 70 percent.  38 C.F.R. §§ 3.340, 3.341, 
4.16(a).  In exceptional circumstances, where the Veteran 
does not meet the aforementioned percentage requirements, a 
total rating may nonetheless be assigned upon a showing that 
the individual is unable to obtain or retain substantially 
gainful employment.  38 C.F.R. § 4.16(b).

The record reflects that the Veteran does not meet the 
schedular requirements under the provisions of 38 C.F.R. § 
4.16(a).  Service connection is currently in effect for PTSD 
(50%); tinnitus (10%); and hearing loss (10%), for a combined 
evaluation of 60 percent, effective November 5, 2003.  Based 
on the above, the Veteran does not meet the schedular 
criteria for an award of TDIU, as set forth under 38 C.F.R. § 
4.16(a).

Notwithstanding, it is the policy of the VA, however, that 
all Veterans who are unable to secure and follow a 
substantially gainful occupation by reason of a service-
connected disability shall be rated totally disabled.  38 
C.F.R. § 4.16(b).  Thus, if a Veteran fails to meet the 
applicable percentage standards enunciated in 38 C.F.R. § 
4.16(a), as here, an extra-schedular rating is for 
consideration where the Veteran is unemployable due to 
service-connected disability.  38 C.F.R. § 4.16(b); see also 
Fanning v. Brown, 4 Vet. App. 225 (1993).  Therefore, the 
Board must evaluate whether there are circumstances in the 
appellant's case, apart from any nonservice-connected 
condition and advancing age, which would justify a total 
rating based upon individual unemployability, due solely to 
the Veteran's service-connected conditions.  See Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).

In his April 2005 application for TDIU, the Veteran stated 
that he could not hold down a job.  He listed eleven 
positions that he had held over the years, and stated that he 
had lost the jobs due to not being "fast" enough, 
personality conflicts, not getting paid, needing full-time 
employment, and loss of skills.  

For the Veteran to prevail on his TDIU benefits claim, it is 
necessary that the record reflect some factor which takes his 
case outside the norm of other such Veterans. 38 C.F.R. §§ 
4.1, 4.15.  The sole fact that the Veteran is unemployed or 
has difficulty obtaining employment is not enough.  The 
assignment of a rating evaluation is itself recognition of 
industrial impairment. Therefore, the question now presented 
is whether the Veteran is capable of performing the physical 
and mental acts required by employment, not whether the 
appellant can find employment. See Van Hoose, supra.

A review of the record reflects that on April 2004 VA 
psychiatric examination, the Veteran reported that he was not 
currently working and had lost many jobs throughout the 
years.  He generally worked in the field of information 
technology, and his longest position was for about four 
years.  He had a B.A. in computer technology and a M.B.A in 
finance.  He reported that he had had a part time job, but 
had since left the position and was in the midst of applying 
to a position in Connecticut.  

VA treatment records reflect that in June 2004, he reported 
that he was working as an electrician's assistant.  He had 
been fired from his previous job for downloading material 
from his work computer to his home computer.  

On July 2004 private neuropsychological evaluation, the 
Veteran reported that he had extensive experience in 
information technology and in computer programming.  He 
believed that he could make a salary between $60,000 and 
$70,000 per year.  However, he was currently working as a 
loan officer.  That position was based on commission only and 
did not pay his bills adequately.  He had a difficult time 
keeping track of files, which limited his production.  He 
reported that he had over thirty jobs in thirty years.  He 
stated that he had lost jobs in the past because he was too 
honest and did not want compromise his integrity.  His 
longest position, of four years, brought him a salary of 
$62,000.  He enjoyed the position until the company 
downsized.  He stated that he enjoyed working with his hands 
and liked his electrician's assistant position, although he 
thought it would be hard to get hired because of an injury 
that had occurred a few months previously and which was known 
about in the electrician community.  After completing a 
psychological evaluation of the Veteran and reviewing his 
records, the examiner concluded that it would be difficult 
for the Veteran to train for a new position due to his 
problems with focusing and learning.  It was felt that he 
would do better in a position where he was already 
knowledgeable

The Veteran was incarcerated in September 2006.  As explained 
above, although the Board remanded the claim in January 2009 
in order for the Veteran to receive a VA examination in 
reference to his claims, such an examination was determined 
to not be feasible.  

In this case, the record reflects that the Veteran holds both 
an undergraduate and professional degree, and has found 
employment in his chosen profession.  He has extensive 
training in information technology, and, in the past, has 
been able to find a salary range which compensated him 
appropriately.  He has stated that he has had over thirty 
positions in thirty-five years, evidencing problems 
maintaining employment.  However, these problems have not 
been related to his service-connected PTSD.  Instead, his 
problems maintaining employment have been related to his 
personality disorder, as well as his contentions that he was 
"too slow," and needed a different salary or more hours.  
Further, it has not been shown that, prior to his 
incarceration, he had become unemployable.  To the contrary, 
the evidence demonstrates that the Veteran worked a loan 
officer and as an electrician's assistant. 

Based on the foregoing evidence, the Board finds that a TDIU 
under the provisions of 38 C.F.R. § 4.16(b) is not warranted.  
The Board concludes that the preponderance of the evidence is 
against a finding that the Veteran's service-connected 
disabilities alone render him unable to secure and to follow 
a substantially gainful occupation.  The evidence does not 
suggest that this case presents an exceptional or unusual 
disability picture such that the Veteran is unable to secure 
and follow substantially gainful employment due to service-
connected disabilities, or otherwise render a schedular 
rating impractical.  There is no basis for referral of this 
case to the Director of the Compensation and Pension Service 
for extraschedular consideration, and the claim for a total 
disability rating based on individual unemployability must be 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54-58 
(1990).


ORDER

An initial rating of 50 percent, but no higher, for PTSD is 
granted, subject to the controlling regulations applicable to 
the payment of monetary benefits.

A TDIU is denied.



____________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


